Citation Nr: 0527658	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for arthritis of the 
hands, feet, and knees.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for residuals of a right 
ankle injury.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for a left hand 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for residuals of a neck 
injury.

5.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge in July 2005.

The issues of service connection for the residuals of a right 
ankle injury and bilateral knee arthritis addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied 
entitlement to service connection for arthritis of the hands, 
feet, and knees (including a claim for generalized joint pain 
and swelling); residuals of a right ankle injury; a left hand 
disability; and residuals of a neck injury.  The RO notified 
the veteran of this decision and of his procedural and 
appellate rights in an April 1996 letter; however, the 
veteran did not timely perfect his appeal after issuance of 
the September 1996 statement of the case.

2.  The additional evidence received since the April 1996 
rating decision raises the reasonable possibility of 
substantiating the claims for entitlement to service 
connection for arthritis of the hands, feet, and knees 
(including a claim for generalized joint pain and swelling); 
residuals of a right ankle injury; and a left hand 
disability.

3.  The additional evidence received since the April 1996 
rating decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for residuals of neck injury.

4.  The medical evidence establishes that the veteran is 
diagnosed with gout, including gouty arthritis of the hands 
and feet, which is etiologically linked to his active 
service.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying entitlement to 
service connection for arthritis of the hands, feet, and 
knees (including a claim for generalized arthritis); the 
residuals of a right ankle injury; a left hand condition; and 
the residuals of a neck injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).

2.  Evidence received to reopen the claim of entitlement to 
service connection for arthritis of the hands, feet, and 
knees (including a claim for generalized arthritis); the 
residuals of a right ankle injury; and a left hand condition 
is new and material, and the claims for service connection 
for arthritis of the hands, feet, and knees (including a 
claim for generalized arthritis); the residuals of a right 
ankle injury; and a left hand condition are reopened.  

3.  Evidence received to reopen the claim of entitlement to 
service connection for the residuals of a neck injury is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).

4.  Gout, to include gouty arthritis of the hands and feet, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the RO provided proper VCAA 
notification, in part, prior to the initial unfavorable AOJ 
decision.  Review of the record shows that the veteran was 
issued a VCAA letter in March 2003 that discussed the issue 
of reopening the previously denied claims by the submission 
of new and material evidence, prior to the initial rating 
determination.  However, the issue of service connection for 
gout was not mentioned.  Notwithstanding, in this letter and 
a subsequent, June 2003, letter to the veteran, the RO 
notified the veteran that evidence and information was 
necessary to substantiate his claim for service connection 
and to reopen the previously denied claims and requested that 
he provide it.  In addition, the VA fully notified the 
veteran of what was required to substantiate his claims in 
the December 2003 SOC and March 2004 supplemental statement 
of the case (SSOC).  Together, the VCAA letters, SOC and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, the service 
department, Social Security Administration (SSA), and other 
federal agencies.  He was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for him, but was further advised that it 
was ultimately his responsibility to send medical treatment 
records from any private physicians.  Moreover, it was 
requested that he submit any evidence in his possession.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the service medical records, service 
personnel records, VA treatment records, private medical 
statements, and VA examination reports, as well as written 
statements and testimony from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for joints and general medical in June 2003 and 
February 1996. 

The veteran's service medical records are missing in part, 
albeit attempts to obtain them.  The Board finds, however, 
that it is not now necessary to remand to obtain them at this 
time because it may grant the veteran's claim, in part, 
without them.  As to the claim herein denied, reopening of 
the previously denied claim for service connection for the 
residuals of a neck injury, the Board observes that the 
medical evidence shows, and the veteran testified, that he 
has not been currently diagnosed with a neck disability.  
Absent evidence of current disability, service connection for 
that disability may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records would tend to establish that a neck 
injury incurred in service, but would not provide medical 
evidence establishing that such residuals currently exist, 
several years after discharge from active service, or that 
such residuals are causally linked to the inservice injury.  
Hence, the Board finds it need not remand in order to obtain 
them.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board further notes that the 
veteran provided evidence to the Board at his hearing in July 
2005, with waiver of AOJ review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



II.  New and Material

In an April 1996 rating decision, the RO denied service 
connection for arthritis of the hands, feet, and knees 
(including the claim for generalized joint pain and 
swelling); residuals of a right ankle injury; a left hand 
condition; and residuals of a neck injury.  In arriving at 
this decision, the RO observed that the evidence did not show 
diagnoses of the claimed conditions with a nexus, or a causal 
link, to inservice injury, occurrence, or diagnosis.  
Specifically, service medical records did not reflect 
diagnoses of arthritis and VA examination revealed negative 
findings for rheumatoid arthritis and FANA, and normal uric 
levels.  No swelling of the joints was observed.  Concerning 
the right ankle and neck, service medical records showed no 
right ankle or neck injury or findings.  VA examination 
revealed reduced range of motion and tenderness but no 
abnormality by X-ray in the right ankle, and no diagnosis or 
abnormality of the neck.  Concerning the left hand, service 
medical records showed no treatment for the claimed 
condition.

The RO noted that the veteran had presented no evidence 
establishing the current existence of a diagnosed disability 
of the hands, feet, and knees, right ankle, left hand, or 
neck that was the result of the veteran's active service, 
service connection could not be granted.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
 
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in January 
2003, these new regulations apply.

A.  Arthritis of the Hands, Feet, and Knees (Including the 
Claim for Generalized Joint Pain and Swelling); Residuals of 
a Right Ankle Injury; and Left Hand Condition

In the instant case, the Board finds that evidence submitted 
since the April 1996 rating decision provides a sufficient 
basis to reopen the previously denied claims for arthritis of 
the hands, feet, and knees (including the claim for 
generalized joint pain and swelling); residuals of a right 
ankle injury; and left hand condition.

This evidence includes results of X-rays conducted in April 
1999, a statement proffered by Sharon Cook-McEwen, R.N., 
dated in March 2003 and the statement of the veteran's 
private treating physician, Henderson M. Lane, M.D., dated in 
July 2005.  The April 1999 X-ray results reveal an impression 
of soft tissue injury of the right ankle.  The radiologist 
opined:

There is irregularity of the distal right 
tibia and may represent an old bony 
injury.

In her statement, Nurse Cook-McEwen observed:

[The veteran] and I have worked in the 
same department since March 1996 and I 
have many occasions to note his gait, 
posture and responses to physical 
activity.  Since March 1996, I have heard 
him complain about pain, soreness, 
swelling and other problems, which he 
indicates is related to the arthritis he 
has in his hands and feet.

On numerous occasions I have observed him 
limping and complaining of severe pain in 
his right ankle and foot.  I also note 
that he walked with a "stiff" gait and 
has difficulty with bending and lifting.  
I have observed him massaging his lower 
back area on many occasions.  He walks 
with a visible limp in his left knee, 
which increases during the course of the 
day.

Our job requires the transportation of 
marketing materials to off-site areas.  
[The veteran] frequently has difficulty 
lifting and carrying these items, which 
weigh less than 50 pounds.  On two 
occasions, he had to conduct workshops 
while using crutches due to the pain he 
was experiencing in his right ankle and 
foot.  On inquiry, he informed me that he 
had seen his doctor and who put him on 
medication and crutches due to the pain 
in his foot/ankle.  [The veteran] has 
miss[ed] days of work due to this 
condition.

In his statement, Dr. Lane opined:

I saw [the veteran] as a patient, 13 
April 1999, in the immediate care clinic 
at [] for pain and swelling to his right 
ankle.  There was no history of trauma or 
insect bites to his right ankle or foot.  
Past medical history revealed he had 
broken his right ankle in the distant 
past.

An exam revealed swelling and warmth to 
his right ankle joint.  The uric acid 
level was elevated.  I diagnosed him with 
Gouty Arthritis.

A recent review of [the veteran's] 
medical records shows that he was seen at 
Womack Army Medical Center in July, 1995 
for polyarthralgias mainly affecting the 
ankles.  This probably indicates the 
start of his recurrent attacks of gout.

It is my professional opinion that [the 
veteran's] gouty arthritic condition 
started years before during his tour of 
military duty at Fort Bragg, North 
Carolina.

The above medical evidence establishes current presence of 
deformity in the right ankle with an opinion linking the 
deformity to an old injury, observations by a medical 
professional of manifestations of symptomatology in hand, 
ankle, foot, and knee joints from March 1996 to the present, 
and a diagnosis of gouty arthritis that is etiologically 
linked to active service.  It is observed that the veteran 
was discharged from active service in August 1995.  Hence the 
RN's observations of symptoms in the veteran's hand, ankle, 
foot, and knee joints is within a year following discharge 
from active service.  This then demonstrates the presence of 
chronicity and continuity of symptomatology existing from 
service to the present.  See 38 C.F.R. § 3.303(b) (2005); See 
Hampton v. Gober, 10 Vet. App. 481 (1997).

The Board must therefore find that evidence submitted since 
the April decision provides a basis to reopen the claims for 
service connection for arthritis of the hands, feet, and 
knees (including the claim for generalized joint pain and 
swelling); residuals of a right ankle injury; and left hand 
condition.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for arthritis of the hands, feet, and knees 
(including the claim for generalized joint pain and 
swelling); residuals of a right ankle injury; and left hand 
condition.

B.  Residuals of Injury to the Neck

In the instant case, the Board finds that evidence submitted 
since the April 1996 rating decision does not provide a 
sufficient basis to reopen the previously denied claims for 
the residuals of injury to the neck.

This evidence submitted since April 1996 includes copies of 
service medical records, private treatment records, VA 
examination reports for joints conducted in June 2003, the 
March 2003 statement proffered Nurse Cook-McEwen, R.N., the 
statement of Dr. Lane, dated in July 2005, and the veteran's 
July 2005 testimony before the undersigned Veterans Law 
Judge.  The copies of service medical records were, with the 
exception of service medical records dated in 1974, 
previously of record and considered in the April 1996 
decision.  The 1974 records, while new, do not address the 
neck.  Rather, they address an injury to the veteran's left 
shoulder. They cannot therefore be material concerning the 
issue of service connection for residuals of a neck injury.  
Similarly, the other evidence submitted-including private 
medical records, June 2003 VA examination report, and 
statements proffered by Nurse Cook-McEwen and Dr. Lane do not 
address the veteran's neck.  They cannot therefore be 
material.  Finally, the Board considers the veteran's 
testimony.  The veteran testified that he had not been 
diagnosed with a neck disability.  Accordingly, this evidence 
is also insufficient to reopen the previously denied claim.  
It is new, and material, but offers no reasonable basis upon 
which to substantiating the claim concerning the neck.  

Moreover, the Board notes that the Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("in the absence of proof of a present disability, 
there can be no valid claim.")

After review of the evidence, the Board finds that a 
preponderance of the evidence is against reopening the 
previously denied claim for service connection for the 
residuals of injury to the neck.  

III.  Service Connection for Gout, Arthritis of the Hands and 
Feet, and a Left Hand Condition

The Board notes that the veteran's claim for arthritis of the 
hands and feet, and left hand condition arises from the 
previous denial of same, as analyzed above.  The claim for 
service connection for gout was submitted in January 2003, 
with the claim to reopen the previously denied claims in part 
on the basis of the recent diagnosis of gout and gouty 
arthritis.  Because the conditions of gout, arthritis in the 
hands and feet, and a left hand condition appear to be 
related in the medical evidence, the Board will discuss them 
together.

The claims for arthritis of the knees and the residuals of a 
right ankle disability are distinguished for those for gout, 
arthritis of the hands and feet, and a left hand condition.  
The knee disability was not among the joints mentioned in the 
July 1995 service medical entry or Dr. Lane's opinion.  The 
right ankle disability, although mentioned in these medical 
records, is also claimed as a residual of an injury.  This is 
supported by the findings of the April 1999 X-ray.  These 
issues are therefore remanded for further development 
following this decision.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include arthritis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In the present case, the medical evidence reflects that the 
veteran has been diagnosed with gout and gouty arthritis of 
the hands and feet that has been etiologically related to his 
active service.  As recounted above, in detail, the veteran's 
private physician, Dr. Lane, offered an opinion in July 2005 
indicating:

A recent review of [the veteran's] 
medical records shows that he was seen at 
Womack Army Medical Center in July, 1995 
for polyarthralgias mainly affecting the 
ankles.  This probably indicates the 
start of his recurrent attacks of gout.

It is my professional opinion that [the 
veteran's] gouty arthritic condition 
started years before during his tour of 
military duty at Fort Bragg, North 
Carolina.

A review of the veteran's service medical records reflects a 
July 1995 entry showing complains of chronic polyarthralgia 
in the ankles and hands.  An impression was recorded as 
polyarthralgia, likely first-degree degenerative joint 
disease.  

The Board notes the statement of Nurse Cook-McEwen, who 
observed the veteran to evidence symptoms in his hands and 
feet from March 1996 to the present.  Her observations lend 
support to Dr. Lane's opinion.

VA examinations dated in February 1996 show diagnosis of 
right ankle pain occasionally secondary to a sprain in the 
early 70s and swelling of the hands.  The June 2003 VA 
examination did not address these conditions.  

After review of the entire claims file, the Board finds the 
opinion as to the presence of a causal link between the 
veteran's gout and gouty arthritis of the hands and feet to 
be probative.  

After review of the entire record, the Board finds that the 
evidence supports the findings of a causal link between 
active service and the diagnosed gout and gouty arthritis of 
the hands and feet.  Accordingly, the Board finds that the 
medical evidence establishes that the veteran manifests gout 
and gouty arthritis of the hands and feet that are the result 
of his active service.  Service connection is therefore 
appropriate for arthritis of the hands and feet and of a left 
hand condition.


ORDER

Service connection for gout is granted.

Service connection for gouty arthritis of the hands and feet 
is granted.

Service connection for a left hand condition is granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for knee arthritis 
is reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right ankle 
disability is reopened.  To that extent only, the claim is 
granted.

New and material evidence to reopen the previously denied 
claim for service connection for the residuals of a neck 
injury has not been received.  The claim is therefore denied.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for knee arthritis and the 
residuals of a right ankle injury.  

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the VA examinations for joints conducted in February 1996 and 
June 2003 were conducted absent review of the veteran's 
claims file.  In addition, the Board notes that in February 
1996, the VA examiner appeared to indicate that the right 
ankle manifestations then present were the result of an 
injury occurring in the 1970s, when the veteran would have 
been on active service.  The April 1999 X-rays results would 
seem to concur, although the language used, the word "may", 
is less than definite.

The Board thus finds it would be helpful to proffer the 
veteran further examination to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature, extent and etiology of any bilateral knee and 
right ankle disability.  See 38 C.F.R. § 3.159(c)(4) (2005).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his bilateral knee and right ankle 
disabilities from his separation from 
active service in 1995.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  

3.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the #1-3 
above, the RO should make arrangements 
for the veteran to be afforded an 
examination to determine the nature, 
extent, and etiology of any bilateral 
knee and right ankle condition.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of the claimed bilateral knee and 
right ankle disability, describe any 
current symptoms and manifestations 
attributed to the bilateral knee and 
right ankle, and provide diagnoses for 
any and all bilateral knee and right 
ankle pathology.  The examiner is 
requested to offer an opinion as to 
whether it is as likely as not that any 
manifested bilateral knee and right ankle 
pathology had its onset during the 
veteran's active service or within the 
one-year presumptive period following 
discharge from active service in 1995, 
or, in the alternative, is the result of 
his active service or any incident 
thereof.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims for 
service connection for a bilateral knee 
and right ankle condition.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


